DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “line spool rotatable with respect to the housing” and “a release actuator…to move the line spool between the first state and the second state”, in claim 1, lines 3-6, must be shown or the feature(s) canceled from the claim(s).  There is no “line spool” to be found in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0057], it appears that “Fig. 6” should be changed to ---Fig. 7---; in paragraph [0060], line 3, “450” should be ---45°---; in paragraph [0067], line 3, “450” should be ---45°--- and “300” should be    ---30°---; and in paragraph [0068], “1800” should be ---180°---.  The specification should be carefully checked for similar issues.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 1, there is no basis in the specification for “a line spool rotatable with respect to the housing to pay out line forwardly …” in line 3 and “a release actuator operable by a user to move the line spool between the first state and the second state” in lines 5-6.  The invention involves a bottle-style reel and not a rotatable spool. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, line 4, the recitation “the extension axis” lacks positive antecedent basis in the claim. 

	With respect to claims 3 and 4, “a front” is set forth; however, the same has been previously set forth in claim 2.  Setting forth the same element again amounts to a double inclusion. 
	
	With respect to claim 9, “a crank arm” is set forth in lines 2 and 3. In line 4, “a fishing line” is set forth; however, the same has been set forth in claim 1, line 3. Setting forth the same element again amounts to a double inclusion.  

	With respect to claim 19, the recitation “the plane” lacks positive antecedent basis in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braun et al (U.S. Patent Application Publication no. US2017/0367310A1).

With respect to claim 1, Braun et al disclose a fishing reel comprising: a housing 23; a line spool 52 rotatable with respect to the housing to pay out line forwardly along a line axis in a first state (casting state) and wind in line rearwardly along the extension axis in a second state (winding/reeling-in state); a release actuator 35 operable by a user to move the line spool between the first state and the second state; and a line guide (see annotated fig. 2, below) guiding the fishing line in through a rear opening (see annotated fig. 2, below) of the line guide and out through a front opening (see annotated fig. 2, below) of the line guide along the line axis wherein the front opening of the line guide has a width no greater than half an extended length of the line guide (from the annotated figure 2 below, it appears that the width of the front opening is no wider than half an extended length of the line guide).


    PNG
    media_image1.png
    536
    868
    media_image1.png
    Greyscale


With respect to claim 15, Braun et al disclose the fishing reel of claim 1 wherein the housing 23 supports the line guide (see figure 2).

With respect to claim 19, Braun et al disclose the fishing reel of claim 1, further including a mounting bar 21 providing a rearwardly extending shaft 39 within the plane adapted to attach to a bore 27 through a bow having a bore axis (axis of bore 27) so that the bore axis is aligned with the plane.

With respect to claim 20, Braun et al disclose the fishing reel of claim 1 further including a picatinny coupling (“picatinny rails”; paragraph [0020]) at a bottom of the housing.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.

Braun et al does not disclose the extended length of the extended line guide is at least 1.5 inches from a front of the housing (claim 2), the extended length of the extended line guide is at least 1.75 inches from a front of the housing (claim 3) and the extended length of the extended line guide is at least 2 inches from a front of the housing (claim 4).
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specific are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill in the art to have the extended length at least 1.5 inches, 1.75 inches and 2 inches from a front of the housing. 

Allowable Subject Matter
Claims 5-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is allowable over the prior art of record because the prior art of record fails to teach the entire combination of elements set forth including the fishing reel of claim 1, wherein the line guide is a radial flange that tapers from the rear opening to the front opening.  Claims 6-8 are allowed by virtue of their dependence from claim 5. 

Claim 9 is allowed over the prior art of record because the prior art of record fails to teach the entire combination of elements set forth including the fishing reel of claim 1 further comprising: a crank arm providing a handle for rotation of the crank arm about a crank axis by a user; a first wheel communicating with a crank arm allowing rotation of the first wheel; a second wheel movable between an engaged position operating to compress a fishing line between the second wheel and the first wheel at a contact point, and within a plane perpendicular to the crank axis with rotation of the first and second wheels, and a disengaged position separating the first and second wheels to release fishing line therebetween.  Claims 10-14 are allowed by virtue of their dependence from claim 9.  

Claim 16 is allowed over the prior art of record because the prior art of record fails to teach the entire combination of elements set forth including the fishing reel of claim 1, further comprising a blade held within a shroud having a cut-out partially exposing the blade and adapted to receive a width of the fishing line for cutting.  Claim 17 is allowed by virtue of its dependence from claim 16. 

Claim 18 is allowed over the prior art of record because the prior art of record fails to teach the entire combination of elements set forth including the fishing reel of claim 1, further comprising a bottle receiving the fishing line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braun ‘845, White, Boester and LaSee disclose various forms of bow fishing devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/